--------------------------------------------------------------------------------

Exhibit 10.2
 
PERFORMANCE SHARE AGREEMENT


THIS AGREEMENT is entered into as of December 6, 2010, between Joy Global Inc.,
a Delaware Corporation, (the “Company”) and (the “Participant”).


WHEREAS, the Company maintains the Joy Global Inc. 2007 Stock Incentive Plan (as
amended from time to time, the “Plan”), which is incorporated into and forms a
part of this Agreement.  Capitalized terms used and not otherwise defined in
this Agreement have the meanings given to them in the Plan, and


WHEREAS, the Participant has been selected by the Committee to receive an award
of Performance Shares under the Plan.


NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:


1.             Terms of Award.  The following terms used in this Agreement shall
have the following meanings:


 
(a)
The “Target Number of Performance Shares” is .



 
(b)
The “Performance Shares Earned” shall be the number of Performance Shares earned
by the Participant determined in accordance with the provisions of

 
Exhibit 1, which is attached to and forms a part of this Agreement.



 
(c)
The “Award Cycle” is the period beginning on the first day of the Company’s
fiscal year 2011 and ending on the last day of the Company’s fiscal year 2013.



2.             Award.


 
(a)
Subject to the terms of this Agreement and the Plan, the Participant is hereby
granted the Target Number of Performance Shares set forth in Paragraph
1(a).  The award is a Qualified Performance-Based Award.



 
(b)
Participant agrees to comply with the Company’s Executive Leadership Team Stock
Ownership Policy, which is attached as Exhibit 2, with respect to this award.



 
(c)
If for any reason the Participant does not acknowledge and accept this Agreement
by 5:00 p.m. Milwaukee time on December 5, 2011, then (1) the Participant shall
be considered to have declined the grant of the Performance Shares, (2) the
Company’s grant of the Performance Shares shall be deemed automatically
rescinded and the Performance Shares shall be null and void and (3) the
Participant’s acceptance of this Agreement after such time shall have no legal
effect and the Company shall not be bound by any such acceptance.


 
 

--------------------------------------------------------------------------------

 

3.             Distribution of Awards.  The Company shall distribute to the
Participant one share of Common Stock (or cash equal to the Fair Market Value of
one share of Common Stock) for each Performance Share Earned.  Subject to
Paragraph 7, Performance Shares Earned shall be distributed solely in shares of
Common Stock, solely in cash based on the Fair Market Value of the Common Stock,
or in a combination of the two, as determined by the Committee in its sole
discretion, except that any fractional share of Common Stock will be rounded to
the nearest whole share.


4.             Time of Distribution.  Except as otherwise provided in this
Agreement, shares and/or cash distributable in respect of Performance Shares
Earned in accordance with the provisions of Paragraph 3 will be distributed as
soon as practicable before than January 14, 2014.


5.             Termination of Employment Due to Retirement, Disability, Death,
or Involuntary Termination of Employment Without Cause During Award Cycle.  If
the Participant experiences a Termination of Employment during the Award Cycle
because of the Participant’s Retirement, disability, death, or involuntary
Termination of Employment without Cause, the Participant shall be entitled to a
portion of the Performance Shares Earned in accordance with Exhibit 1,
determined at the end of the Award Cycle.  Such portion shall equal the number
of Performance Shares Earned that would have been earned by the Participant had
the Participant remained employed through the end of the Award Cycle (determined
in accordance with Exhibit 1), multiplied by the quotient equal to (A) the
number of full fiscal months the Participant was employed during the Award Cycle
divided by (B) the total number of fiscal months in the Award Cycle.


6.             Other Termination of Employment During Award Cycle.  If the
Participant experiences a Termination of Employment during the Award Cycle for
any reason other than the Participant’s Retirement, disability, death, or
involuntary Termination of Employment without Cause, the award granted under
this Agreement will be forfeited on the date of such Termination of Employment;
provided, however, that in such circumstances the Committee, in its discretion,
may determine that the Participant will be entitled to receive a pro rata or
other portion of the Performance Shares Earned, determined at the end of the
Award Cycle.


7.             Change in Control.


 
(a)
If a Change in Control occurs during the Award Cycle, and the Participant has
not experienced a Termination of Employment before the Change in Control, the
Participant shall be entitled to the greater of (i) the Performance Shares
Earned that would have been earned by the Participant had the Participant
remained employed through the end of the Award Cycle in accordance with Exhibit
1 if the Performance Goal set forth in Exhibit 1 had been achieved, multiplied
by the quotient equal to the number of full fiscal months the Participant was
employed during the Award Cycle through the date of the Change in Control,
divided by the total number of fiscal months in the Award Cycle, or (ii) the
Performance Shares Earned as of the date of the Change in Control (based on the
Average Return on Equity for the Award Cycle through and including such date).


 
2

--------------------------------------------------------------------------------

 

 
(b)
Notwithstanding the provisions of Paragraph 3, the value of Performance Shares
Earned in accordance with Paragraph 7(a) shall be distributed to the Participant
in a lump sum cash payment, based on a value per Performance Share equal to the
Change in Control Price, as soon as practicable (but no more than 30 days) after
the occurrence of a Change in Control (unless such Change in Control does not
qualify as an event described in Section 409A(a)(2)(A)(v) of the Code and the
regulations thereunder, in which case such distribution shall occur in
accordance with Paragraph 4).



 
(c)
Distributions to the Participant under Paragraph 3 shall not be affected by
payments under this Paragraph 7, except that before distributions are made under
Paragraph 3, and after all computations required under Paragraph 3 have been
made, the number of Performance Shares Earned by the Participant shall be
reduced by the number of Performance Shares Earned with respect to which payment
was made to the Participant under this Paragraph 7.



 
(d)
The Participant shall not be required to repay any amounts to the Company on
account of any distribution made under this Paragraph 7 for any reason,
including failure to achieve the Performance Goal, other than as provided in
Paragraph 8.



8.             Event of Restatement.


 
(a)
If the Company restates any previously reported financial statements and such
restatement is required as a result of the Company’s material noncompliance with
any financial reporting requirement under the federal securities laws:



 
(i)
the Participant shall pay to the Company any gain the Participant received in
connection with the award under this Agreement to the extent, determined by the
Board or Committee, that the Participant would have received less gain based
upon the restated financial results, and “gain” for this purpose shall include
the proceeds of any sale of stock of the Company, even if such sale occurred
after the award has been settled;



 
(ii)
the amount of the award under this Agreement shall be reduced to the extent,
determined by the Board or Committee, such amount would have been lower based
upon the restated financial results;



 
(iii)
the Participant shall be required to reimburse or repay to the Company any other
amount that the Company determines to be due pursuant to any policy the Board or
Committee adopts pursuant to section 954 of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (or pursuant to any regulation, rule, stock exchange
listing standard or other guidance implementing such section).


 
3

--------------------------------------------------------------------------------

 

 
(b)
The Company may seek recovery of the amounts due under subsection (a) by all
legal means available, including, to the extent permitted by law, seeking direct
repayment from the Participant, withholding such amount from other amounts owed
by the Company to the Participant (or with respect to the Participant), and
causing the cancellation of any outstanding incentive award.



 
(c)
The determination of the Board or Committee regarding the consequence of any
event of restatement as described in this Paragraph 8 shall be final and
conclusive.  This Paragraph 8 does not affect the Company’s ability to pursue
any and all available legal rights and remedies under governing law.



9.             Heirs and Successors.  This Agreement shall be binding upon, and
inure to the benefit of, the Company, its successors and assigns, and upon any
person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and
business.  Subject to the terms of the Plan, any benefits distributable to the
Participant under this Agreement that are not distributed at the time of the
Participant’s death shall be distributed at the time and in the form determined
in accordance with the provisions of this Agreement and the Plan to the
beneficiary designated by the Participant in writing filed with the Committee in
such form and at such time as the Committee shall require.  If the Participant
fails to designate a beneficiary prior to his or her death, or if the designated
beneficiary of the Participant dies before the Participant dies or before
complete distribution of the amounts distributable under this Agreement, the
amounts to be distributed under this Agreement shall be distributed to the legal
representative or representatives of the estate of the last to die of the
Participant and the beneficiary.


10.           Administration.  The authority to manage and control the operation
and administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan.  Any interpretation of this Agreement by the Committee and
any decision made by it with respect to this Agreement are final and binding.


11.           Plan Terms.  Notwithstanding anything in this Agreement to the
contrary, the terms of this Agreement shall be subject to the terms of the Plan,
a copy of which may be obtained by the Participant from the office of the
Secretary of the Company.


12.           Confidential Information; Noncompetition; Nonsolicitation.


Nothing in this Agreement or that follows limits the Company’s or Affiliates’
rights with respect to Trade Secrets which are defined by and protected by Wis.
Stat. § 134.90.  Each of the following provisions impose covenants on the
Participant that are to be interpreted and applied independent of the other
covenants contained in this Agreement.



 
(a)
(i)           The Participant acknowledges he or she will hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its Affiliates and their
respective businesses that the Participant obtains during the Participant’s
employment by the Company or any of its Affiliates and that (x) is not public
knowledge or (y) became public knowledge as a result of the Participant’s
violation of this Paragraph 12(a) (“Confidential Information”).  The Participant
acknowledges that the Confidential Information is highly sensitive and
proprietary and includes, without limitation: product design information,
product specifications and tolerances, manufacturing processes and methods,
information regarding new product or new feature development, information
regarding how to satisfy particular customer needs, expectations and
applications, information regarding strategic or tactical planning, information
regarding pending or planned competitive bids, information regarding costs,
margins, and methods of estimating, and information regarding personnel matters
of key employees.  The Participant shall not use, communicate, divulge or
disseminate Confidential Information to any person, firm, corporation,
partnership or entity of any kind whatsoever under any circumstances reasonably
likely to result in the use of such Confidential Information to the Company or
any of its Affiliates.  This Paragraph 12(a)(i) shall apply only in geographic
areas in which such use or disclosure of Confidential Information as defined
above would competitively harm the Company or its Affiliates and only for a
period of two (2) years following the Termination of Employment, except with the
prior written consent of the Company or as otherwise required by law or legal
process.


 
4

--------------------------------------------------------------------------------

 

(ii)           All computer software, business cards, telephone lists, customer
lists, price lists, contract forms, catalogs, records, files and know-how
acquired while an employee of the Company or any of its Affiliates are
acknowledged to be the property of the Company or the applicable Affiliate(s)
and shall not be duplicated, removed from the possession or premises of the
Company or such Affiliate(s) or made use of other than in pursuit of the
business of the Company and its Affiliates or as may otherwise be required by
law or any legal process, and, upon Termination of Employment for any reason,
Participant shall deliver to the Company (or the applicable Affiliate, if the
Participant is employed outside the United States), without further demand, all
such items and any copies thereof which are then in his or her possession or
under his or her control.


 
(b)
The Participant acknowledges that his or her employment may place him or her in
a position of contact and trust with customers of the Company or its Affiliates,
and that in the course of employment the Participant may be given access to and
asked to maintain and develop relationships with such customers.  The
Participant acknowledges that such relationships are of substantial value to the
Company and its Affiliates and that it is reasonable for the Company to seek to
prevent Participant from giving competitors unfair access to such
relationships.  Participant further acknowledges that the Company and its
Affiliates and their competitors operate and compete worldwide.

 
 
(c)
Prior to and through an eighteen-month period following the Termination of
Employment date, the Participant will not within the geographic area where the
Company or any of its Affiliates do business, except upon prior written
permission signed by the President or an Executive Vice President of the
Company, consult with or advise or, directly or indirectly, as owner, partner,
officer or employee, engage in business with any company or entity in
competition with the Company or any of its Affiliates in the business of
manufacturing, selling, servicing, or repairing equipment or parts within the
Company’s industry, (which are defined only as those entities and their
affiliates set forth in the attached Exhibit 3) in a capacity where the
Participant’s knowledge of Confidential Information or Trade Secrets of the
Company or any of its Affiliates would reasonably be likely to place the Company
or any of its Affiliates at a competitive disadvantage.  Notwithstanding the
foregoing, the Participant may make and retain investments in not more than
three percent of the equity of any such company if such equity is listed on a
national securities exchange or regularly traded in an over-the-counter market.


 
5

--------------------------------------------------------------------------------

 

 
(d)
Prior to and through a two-year period following the Termination of
Employment date, the Participant will not, directly or indirectly solicit or
induce for employment on behalf of any company or entity in competition with the
Company or any of its Affiliates in the business of manufacturing, selling,
servicing or repairing mining equipment or parts which are defined only as those
entities and their affiliates set forth in the attached  Exhibit 3 (other than
any personal assistant hired to work directly for the Participant), any
individual employed by the Company or any of its Affiliates on the Termination
of Employment date or any person who was so employed by the Company or any of
its Affiliates at any time during the preceding three months.

 
 
(e)
Prior to and through a one-year period following the Termination of Employment,
the Participant will not, directly or indirectly, interfere with, or endeavor to
entice away from Company or any of its Affiliates, any person, firm,
corporation, partnership or entity of any kind whatsoever which is a customer of
Company or any of its Affiliates, or which was a customer of Company or any of
its Affiliates, within one year prior to the Termination of Employment date,
and, which the Participant regularly performed services for, or regularly dealt
with, or regularly had contact with such customer on behalf of the Company or
any of its Affiliates, and the Participant obtained knowledge, as a result of
his or her position with the Company or any of its Affiliates, which would be
beneficial to Participant’s efforts to convince such customer to cease doing
business with the Company or any of its Affiliates, in whole or in part.

 
 
(f)
In the event of a breach of the Participant’s covenants under this Paragraph 12,
the entire Stock Option shall immediately expire as of the date of such
breach.  The Participant acknowledges and agrees that such expiration is not
expected to adequately compensate the Company and its Affiliates for any such
breach and that such expiration shall not substitute for or adversely affect the
remedies to which the Company or any of its Affiliates is entitled under
Paragraph 12(g) or at law.

 
 
(g)
In the event of a breach of the Participant’s covenants under this Paragraph 12,
it is understood and agreed that the Company and any Affiliate(s) that employed
the Participant shall be entitled to injunctive relief, as well as any other
legal or equitable remedies.  The Participant acknowledges and agrees that the
covenants, obligations and agreements of the Participant in Paragraphs 12(a),
(b), (c), (d) and (e) of this Agreement relate to special, unique and
extraordinary matters and that a violation of any of the terms of such
covenants, obligations or agreements will cause the Company irreparable injury
for which adequate remedies are not available at law.  Therefore, the
Participant agrees that the Company and any Affiliate(s) that employed the
Participant shall be entitled to an injunction, restraining order or such other
equitable relief (without the requirement to post bond) as a court of competent
jurisdiction may deem necessary or appropriate to restrain the Participant from
committing any violation of such covenants, obligations or agreements.  These
injunctive remedies are cumulative and in addition to any other rights and
remedies that the Company or its Affiliates may have.


 
6

--------------------------------------------------------------------------------

 

 
(h)
The Company and the Participant hereby irrevocably submit to the exclusive
jurisdiction of the courts of Wisconsin and the federal court of the United
States of America, located in Milwaukee, Wisconsin, in respect of all disputes
involving Confidential Information, trade secrets or the violation of the
provisions of this Paragraph 12 and the interpretation and enforcement of this
Paragraph 12, and the parties hereto hereby irrevocably agree that (i) the sole
and exclusive appropriate venue for any suit or proceeding relating to such
matters shall be in such a court, (ii) all claims with respect to any such
matters shall be heard and determined exclusively in such court, (iii) such
court shall have exclusive jurisdiction over the person of such parties and over
the subject matter of any such dispute, and (iv) each hereby waives any and all
objections and defenses based on forum, venue or personal or subject matter
jurisdiction as they may relate to any suit or proceeding brought before such a
court in accordance with the provisions of this Paragraph 12.

 
13.           Taxes and Withholdings.  No later than the applicable distribution
date for any distribution of shares and/or cash made under Paragraph 3, the
Participant shall pay to the Company or make arrangements satisfactory to the
Committee regarding payment of any federal, state or local taxes, and any
non-U.S. taxes applicable to the Participant, of any kind required by law to be
withheld upon such distribution, and the Company shall, to the extent permitted
or required by law, have the right to deduct from any payment of any kind due to
the Participant federal, state, local and applicable non-U.S. taxes of any kind
required by law to be withheld upon such distribution.


14.           No Shareholder Rights Before Settlement.  The Participant shall
not be entitled to any privileges of ownership of shares of Common Stock with
respect to this award unless and until shares of Common Stock are actually
delivered to the Participant pursuant to this Agreement.


15.           Adjustments.  In the event of a stock split, spin-off, or other
distribution of stock or property of the Company, or any reorganization (whether
or not such reorganization comes within the definition of such term in Section
368 of the Code), the number of Performance Shares subject to the award shall be
equitably adjusted by the Committee as it determines to be appropriate in its
sole discretion; provided, however, that the number of Performance Shares
subject to the award shall always be a whole number.  In the event of any other
change in corporate capitalization (including, but not limited to, a change in
the number of shares of Common Stock outstanding), or a corporate transaction,
such as any merger, consolidation, separation, or any partial or complete
liquidation of the Company, the number and kind of Performance Shares subject to
the award may be adjusted by the Board or Committee as the Board or Committee
may determine to be appropriate in its sole discretion; provided, however, that
the number of Performance Shares subject to the award shall always be a whole
number.  The determination of the Board or Committee regarding any adjustment
will be final and conclusive.

 
7

--------------------------------------------------------------------------------

 

16.           Notices.  All notices and other communications under this
Agreement shall be in writing and shall be given by hand delivery to the other
party or by facsimile, overnight courier, or registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:


If to the Participant:


If to the Company:               Joy Global Inc.
100 East Wisconsin Avenue, Suite 2780
Milwaukee, WI  53202
Attention: Corporate Secretary
Facsimile:       414-319-8520


or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Paragraph 16.  Notice and
communications shall be effective when actually received by the addressee.


17.           Severability.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.  If any provision of this Agreement is held invalid
or unenforceable to any extent, the remainder of this Agreement shall not be
affected by that provision and that provision shall be enforced to the greatest
extent permitted by law.


18.           Conflicts and Interpretation.  In the event of any conflict
between this Agreement and the Plan, the Plan shall control.  In the event of
any ambiguity in this Agreement, any term which is not defined in this
Agreement, or any matters as to which this Agreement is silent, the Plan shall
govern including, without limitation, the provisions thereof pursuant to which
the Committee has the power, among others, to (a) interpret the Plan, (b)
prescribe, amend and rescind rules and regulations relating to the Plan, and (c)
make all other determinations deemed necessary or advisable for the
administration of the Plan.


19.           Amendment.  This Agreement may not be modified, amended or waived
except by an instrument in writing signed by both parties hereto.  The waiver by
either party of compliance with any provision of this Agreement shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by such party of a provision of this Agreement.

 
8

--------------------------------------------------------------------------------

 

20.           Section 409A.  If any distribution or settlement of a Performance
Share pursuant to the terms of this Agreement or the Plan would subject the
Participant to tax under Section 409A of the Code, the Company shall be entitled
(but not required) to modify this Agreement and/or the Plan (in each case,
without the consent of the Participant) in the least restrictive manner
necessary in order to comply with the provisions of Section 409A, other
applicable provision(s) of the Code and/or any rules, regulations or other
regulatory guidance issued under such statutory provisions and, in each case,
without any material diminution in the value of the payments to the Participant.


21.           Laws Applicable to Construction.  The interpretation, performance
and enforcement of this Agreement shall be governed by the laws of the State of
Delaware as applied to contracts executed in and performed wholly within the
State of Delaware, without reference to principles of conflict of laws with the
exception of Paragraph 12, which will be interpreted, enforced, and governed by
the laws of the State of Wisconsin.


22.           Counterparts.  This Agreement may be executed in counterparts,
which together shall constitute one and the same original.


23.           Headings.  The headings of paragraphs herein are included solely
for convenience of reference and shall not affect the meaning or interpretation
of any of the provisions of this Agreement.


24.           Nontransferability.  Performance Shares are not transferable by
the Participant, whether voluntarily or involuntarily, by operation of law or
otherwise, during the Award Cycle, except as provided in the Plan.  Any
assignment, pledge, transfer or other disposition, voluntary or involuntary, of
the Performance Shares made, or any attachment, execution, garnishment, or lien
issued against or placed upon the Performance Shares, except as provided in the
Plan, shall be void.
 
 
25.           Miscellaneous.


 
(a)
This Agreement shall not confer upon the Participant any right to continue as an
employee of the Company or any of its Affiliates, nor shall this Agreement
interfere in any way with the right of the Company or its Affiliates to
terminate the employment of the Participant at any time.



 
(b)
This Agreement shall be subject to all applicable laws, rules and regulations
and to such approvals by any governmental agencies or national securities
exchanges as may be required.


 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Participant has executed this Agreement, and the Company
has caused this Agreement to be executed in its name and on its behalf, all as
of the date first written above.



 
JOY GLOBAL INC.
     
Michael W. Sutherlin
 
President and Chief Executive Officer
     
PARTICIPANT
     
By:
 


 
10

--------------------------------------------------------------------------------

 

EXHIBIT 1


PERFORMANCE MEASURES
 
1.
Purpose.  This Exhibit sets forth the performance measures that will be applied
to determine the Performance Shares Earned by the Participant under the 2011
Performance Share Program (the “2011 Program”) under the terms of the
Performance Share Agreement entered into as of December 6, 2010.



2.
Performance Goal.  The Performance Goal applicable to the Participant under the
2011 Program is Average Return on Equity of 10% for the Award Cycle.



3.
Determination of Average Return on Equity.  Average Return on Equity for the
Award Cycle shall be determined as follows:



 
(A)
Average Return on Equity shall be calculated as the mean of the Return on Equity
in each of the three fiscal years in the Award Cycle;



 
(B)
Return on Equity for each fiscal year shall be calculated by dividing (1) the
Company’s consolidated net income for such fiscal year (as reflected in the
Company’s annual report on Form 10-K filed with the Securities and Exchange
Commission) by (2) the Company’s Average Shareholders’ Equity for such fiscal
year;



 
(C)
Average Shareholders’ Equity for a fiscal year shall be calculated as the mean
of five data points consisting of the balance in Shareholders’ Equity (1) at the
end of each fiscal quarter of such fiscal year and (2) at the end of the prior
fiscal year; and



 
(D)
Shareholders’ Equity shall be determined in accordance with generally accepted
accounting principles, but shall exclude any adjustments to shareholders’ equity
since the beginning of the Award Cycle due to pension accounting adjustments or
decreases in deferred tax valuation reserves.



4.
Determination of Performance Shares Earned.  If Average Return on Equity for the
Award Cycle equals or exceeds 10% for the Award Cycle, the number of Performance
Shares Earned distributable to the Participant under the Agreement shall be (a)
180% of the Target Number of Performance Shares or (b) at the discretion of the
Committee, any lower number that, expressed as a percentage of the Target Number
of Performance Shares, is not less than the percentage of target number of
performance shares generally awarded to participants in the 2011 Program for
whom the Performance Goal was average EPS.

 
 
11

--------------------------------------------------------------------------------

 

EXHIBIT 2


EXECUTIVE LEADERSHIP TEAM
STOCK OWNERSHIP POLICY


Members of the Company’s Executive Leadership Team are subject to the following
minimum ownership requirements for shares of the Company’s common stock:
 
·
CEO:  Five times annual salary.  Until the five times annual salary requirement
has been met, the executive is required to retain shares of Common Stock having
a market value at least equal to 50% of the pre-tax compensation realized upon
settlement of any restricted stock units, payment of any performance shares,
exercise of any stock options or settlement of any other stock awards.  After
the five times annual salary requirement has been met, the CEO is required to
retain, at the retention rate specified in the preceding sentence, a sufficient
number of shares of Common Stock received by the CEO from subsequent settlements
of restricted stock units, payments of performance shares, exercises of stock
options and settlements of other stock awards as may be necessary at that time
to satisfy the five times annual salary requirement.

 
·
Other Executive Officers:  Two and one-half times annual salary.  Until the two
and one-half times annual salary requirement has been met, the executive is
required to retain shares of Common Stock having a market value at least equal
to 25% of the pre-tax compensation realized upon settlement of any restricted
stock units, payment of any performance shares, exercise of any stock options or
settlement of any other stock awards.  After the two and one-half times annual
salary requirement has been met, the executive is required to retain, at the
retention rate specified in the preceding sentence, a sufficient number of
shares of Common Stock from subsequent settlements of restricted stock units,
payments of performance shares, exercises of stock options and settlements of
other stock awards as may be necessary at that time to satisfy the two and
one-half times annual salary requirement.

 
·
Each executive shall not sell, transfer or otherwise dispose of shares of Common
Stock (i) until the respective ownership requirement has been met or (ii) after
the respective ownership requirement has been met, to the extent that the
executive would no longer satisfy the ownership requirement immediately
following such sale, transfer or other disposition.

 
·
For the purposes of this policy, restricted stock units, performance shares and
stock options shall not be considered to be shares of Common Stock.


 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT 3


COMPANIES
 
This Exhibit forms a part of the Performance Share Agreement entered into as of
December 6, 2010, between Joy Global Inc. and Participant.


 
1.
Caterpillar, Inc.

 
2.
Bucyrus International, Inc.

 
3.
Cogar Manufacturing Inc.

 
4.
Eickhoff Corporation

 
5.
FMC Technologies Inc.

 
6.
Fletcher International or Fletcher Asset Management

 
7.
Longwall Associates, Inc.

 
8.
Sandvik AB

 
9.
SANY Group Co. Ltd.

 
 
13

--------------------------------------------------------------------------------